Detailed Office Action
The communication dated 5/15/2020 has been entered and fully considered.
Claims 1-20 are pending with claims 1-14 withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-14, drawn to a deicer composition, classified in C09K3/185.
II. Claim 15-20, drawn to method of making a deicer composition from wheat digestion liquor, classified in D21C11/0042.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the undissolved solids can be removed by centrifuging.  The product could be made by dilute liquor adding the salt and then concentrating it.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Katherina Fox (with Examiner Neelam Mehta) on 7/27/2021 a provisional election was made without traverse to prosecute the invention of Group 2, claims 15-20.  Affirmation of this election must be made by applicant in replying to this s 1-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-16 and 18-20 of copending Application No. 16/891,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both obtain a dilute pulping liquor from alfalfa, straw or other cereal straws, filter it, concentrate it, and then add a metal chloride salt.  The use of the mixture as a deicer versus a dust palliative composition is an intended use.
Claim 15 and 18 see copending claim 13 and 14.
Claim 16 see copending claim 16
Claim 17 see copending claim 15
Claims 19 and 20 see copending claims 18 and 19
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15 the applicant claims ‘dilute” lignin pulp liquor.  It is not clear if “dilute” is a term of degree or just a name that the applicant is giving to the lignin pulp liquor.  If it is a term of degree it is not defined as to the concentration that is considered dilute.  
Claim 1 recites the limitation "the dilute liquor" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.  This should be “the dilute lignin pulp liquor”.
The applicant is entitled to be their own lexicographer however “a dilute lignin containing pulping liquor” would be a better term for “a dilute lignin pulp liquor”.
	Claims 16-20 depend from claim 1 and are similarly rejected.
In claim 18 the applicant claims the biopolymer composition is sulfonated prior to blending with the metal chloride salt.  The applicant also claims that the biopolymer composition is formed after the concentrating step.  It is not clear to the examiner if sulfonation which occurs prior to the concentrating step meets claim 18.  A composition which is already sulfonated but then modified in a different way is still a sulfonated biopolymer composition.   That is the applicant did not limit the term “modified” to say sulfonating.
Claim Interpretation
The Examiner interprets “lignin pulp liquor” of the claim as a spent liquor produced from the pulping of wheat straw/alfalfa separated from the pulp which comprises lignin polymers removed from the wheat/alfalfa pulp.




Claim Rejections - 35 USC § 103
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0325421 LI et al., hereinafter LI, in view of U.S. 4,096,028 ROSENBERGER, hereinafter ROSENBERGER.
As for claim 15, LI pulps wheat straw [0015, 0038-0043].  The pulping of the straw produces a black liquor that is separated from the pulped straw [0053].  The black liquor is concentrated in an evaporator [0021].  LI discloses the concentration level is 40-47% which falls within the claimed range [0081].    LI discloses after concentration salts including potassium chloride can be added [0080, 0089].  The use of the product as a deicer is an intended use.  The product of LI could be used as a deicer.
LI does not explicitly disclose a black liquor filtering step.
ROSENBERGER discloses that it is known to send black liquor produced from pulping through a black liquor filter to remove solids prior to evaporation [col. 12 lines 20-25].  At the time of the invention it would be obvious to filter the black liquor of LI in a black liquor filter as suggested by ROSENBERGER prior to evaporation of the black liquor.  The person of ordinary skill in the art would be motivated to do so by ROSENBERGER to prevent clogging of the evaporators which decreases heating capacity [col. 12 lines 20-23].

As for claim 18, the Examiner has rejected claim 18 under 112 above.  The lignin is already sulfonated as the pulping uses sulfite.  The addition of trace elements [0097] could be considered a modification step.  As the concentrated liquor lignin is already sulfonated a sulfonated lignin composition is still formed by modification (claim does not say the modification has to be sulfonation).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ROSENBERGER and LI as applied to claim 1 above, and further in view of U.S. 1,966,820 JONES, hereinafter JONES.
As for claim 16, the Examiner argued that some sodium chloride would be present with potassium chloride and that magnesium chloride would be obvious.  In the alternative JONES discloses commercial potassium chlorides for use in fertilizers.  The potassium chloride comprises both sodium chloride and magnesium chloride.  At the time of the invention it would be obvious to use a known potassium chloride source for making the fertilizer in the known fertilizer of ROSENBERGER and LI.  It is typically prima facie obvious to substitute one known composition for another known composition intended for the same purpose.  In the instant case .
Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over CN100355691C LIU, hereinafter LIU, in view of U.S. 4,096,028 ROSENBERGER, hereinafter ROSENBERGER, as evidenced by Sugar and Salt From Sugarcane by EHRENHAUSER, hereinafter EHRENHAUSER.
The Examiner refers to the English machine translation.
As for claim 15, 16 and 18, LIU discloses taking rice straw [example 4] pulping the rice straw under alkaline conditions and concentrating the dilute black liquor to 50% which falls within the claimed range [example 4].  The concentrating is done with evaporation [pg. 2 final full paragraph].  The concentrated black liquor is then sulfonated with a sulfonating liquid [example 4] to form sulfonated lignin. An additive is then added [pg. 2 final full paragraph].  The additive can be preferably be molasses [pg. 3]. 
Molasses comprises at least some NaCl, magnesium and calcium chlorides as evidenced by Ehrenhauser.  The applicant does not specify the amount of chlorides that need to be added.   The use of the product as a deicer is an intended use.  The product of LIU could be used as a deicer.
LIU does not explicitly disclose a black liquor filtering step.
ROSENBERGER discloses that it is known to send black liquor produced from pulping through a black liquor filter to remove solids prior to evaporation [col. 12 lines 20-25].  At the time of the invention it would be obvious to filter the black liquor of LIU in a black liquor filter as suggested by ROSENBERGER prior to evaporation of the black liquor.  The person of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/            Primary Examiner, Art Unit 1748